Citation Nr: 9936094	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

Entitlement to an increased rating for thrombophlebitis of 
the left leg, currently rated as 30 percent disabling.  

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1953.  

This is an appeal from a March 1996 rating decision of the 
Oakland RO that denied service connection for residuals of a 
cerebrovascular accident (CVA) as well as an increased 
evaluation for thrombophlebitis of the left leg and a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU).  

This case was before the Board of Veterans' Appeals (Board) 
in February 1998, at which time the veteran's claim for 
service connection was denied and the increased rating claim 
and TDIU claim were remanded.  The case is again before the 
Board for final appellate review.  

Following the receipt of a June 1999 statement from the 
veteran's private doctor, the RO denied the request to reopen 
the claim for service connection for residuals of a CVA in an 
August 1999 rating decision.  A notice of disagreement has 
not been received from that decision.  In August 1999, the 
veteran was sent a copy of the rating determination that 
indicated that such evidence did not change prior decisions.  
While the veteran was not provided a supplemental statement 
of the case as to the issues currently on appeal following 
receipt of this evidence, the Board notes that this doctor 
provided essentially similar statements during the pendency 
of the appeal, and the veteran was on notice regarding the 
reasons for the denial of his claims.  Therefore, no due 
process problem has resulted, and the Board will proceed with 
disposition of the current appeal.  38 C.F.R. § 19.37(a) 
(1999).  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  The veteran's thrombophlebitis of the left leg is 
manifested by swelling that more than slightly subsides with 
recumbency elevation and without stasis pigmentation, 
cyanosis, eczema or ulceration.  

3.  The competent, credible and probative evidence of record 
does not show that the veteran's service-connected disability 
prevents him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience, and without regard to age or nonservice-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
thrombophlebitis of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7121 (effective prior to 
January 12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(1999).  

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was 
hospitalized in July 1953 with a diagnosis of varicose veins.  
His past history revealed that he had sustained an injury to 
the left leg in March 1952.  During the 3-month 
hospitalization, the veteran was treated conservatively for 
thrombophlebitis.  Per the veteran's statement, he noticed 
dilatation of the veins of the left leg in the region of the 
previous injury, and he complained of pain and swelling in 
the left leg after minimal activity.  The final diagnosis on 
discharge in September 1953 was post phlebitic syndrome.  

A March 1959 rating decision granted service connection for 
thrombophlebitis with secondary varicose veins of the left 
leg, at a rate of 10 percent under DC 7121-7120.  A 
subsequent rating decision dated in May 1961 increased the 
rating to 30 percent.  

On VA examinations in 1959 and 1961, the veteran indicated 
that he worked as a dairy rancher and farmer.  On VA 
examination in October 1965, it was noted that the veteran 
had been unemployed for over a year; he was previously self-
employed as a farmer, but he gave it up since he made little 
money.  The veteran stated that he was unable to find 
suitable employment since then, mainly because of 
thrombophlebitis of the left lower extremity.  A subsequent 
rating decision continued the 30 percent rating.  

A non-VA osteopath reported in November 1992 that the veteran 
had had a CVA in June 1992.  He could not move his left arm 
and left leg.  Decreased strength of the left arm and leg was 
reported.  The diagnoses were CVA with significant weakness 
of the left arm and leg, hypertension, and low back pain.  
The doctor's opinion was that the veteran was not able to 
perform manual labor in his occupation as a construction 
worker.  The examiner commented that it was first thought 
that the veteran's left-sided weakness was transient and due 
possibly to an ischemic attack.  The veteran continued to 
have significant weakness.  In February 1993, the osteopath 
reported that the veteran had suffered the sudden CVA while 
making a descent at Yosemite National Park on a search and 
rescue mission.  He had worked at the ranch stables.  His CVA 
reportedly was work-related.  

In February 1994, the veteran's osteopath reported that the 
veteran had sustained temporary paralysis with subsequent 
weakness in the left arm and left leg that resulted from his 
employment in June 1992.  The veteran had a 50 percent 
weakness in his left arm and left leg, and the examiner's 
opinion was that he was disabled as far as his ability to 
perform manual-type labor.  It was felt that there was a 
greater than 50 percent probability that his apparent CVA 
with left sided weakness occurred due to his employment in 
June 1992.  This reportedly was precipitated by work at high 
altitudes.  The doctor continued that the veteran should not 
have been doing that type of work or working at higher 
altitudes because of his pre-existing condition.   

A May 1995 private medical examination contains references 
and reports from various other private physicians.  A report 
in July 1994 from a non-VA pulmonary specialist and critical 
care medicine specialist (physician) noted the veteran's 
history of hypertension and elevated cholesterol.  It was 
felt by this specialist that the veteran had suffered a 
transient ischemic attack (TIA) caused by an atherosclerotic 
plaque in the internal carotid artery.  It was thought that a 
portion of the plaque or atherosclerotic disease would break 
off and travel through a distal vessel causing transient 
ischemia.  No relationship was thought to exist between the 
veteran's work and the development of atherosclerotic disease 
which had been caused by a combination of elevated 
cholesterol and hypertension.  It was concluded that there 
was no evidence of occupational injury or disability on an 
industrial basis.  

Another non-VA physician reported in October 1994 that the 
veteran's work at the time he experienced the CVA involved 
lifting 40 to 100 pounds, working from 6 AM onward, and 
saddling approximately 25 horses and 15 mules.  He would lead 
either one 10-hour tour to Glacier Point or four two-hour 
tours around Mirror Lake.  The tour to Glacier Point ascended 
to an elevation of 11,000 feet through narrow paths and 
descended 9,000 feet over a period of about two hours.  At 
the end of his 11-12 hour day, he would unsaddle and feed the 
animals.  On the day of the injury, he had completed four 
Mirror Lake trips.  The day before he had been on the Glacier 
Point trip.  A history of hypertension since at least 1982 
was noted.  There was slight residual left-sided weakness 
with long-standing systemic arterial hypertension, obesity, 
and long-standing cerebrovascular disease.  His job as a 
tour-guide was termed medically inappropriate because of his 
long-standing hypertension and cerebrovascular disease.  The 
physical activity related to his employment was felt to have 
precipitated the neurologic event in June 1992.  This doctor 
felt that the veteran was capable of gainful employment, and 
he encouraged the veteran to enjoy daily physical activity in 
moderation.  He noted that the veteran had worked without 
restrictions or disability prior to the June 1992 CVA.  

A non-VA physician examined the veteran in April 1995, and 
reviewed the physicians' reports of July and October 1994 
that composed the May 1995 final document.  Per this 
physician, it was detailed that the veteran had experienced 
an ischemic episode in June 1992 with total paralysis of the 
left arm and left leg at the end of the working day.  He had 
sat down after unsaddling a mule when the attack occurred.  
He was taken by helicopter to a hospital and was then 
prescribed medication for blood pressure and anticoagulation.  
Prior to 1992, he had never had a stroke or any industrial, 
automobile, motorcycle, sports, and/or "slip and fall" 
injury.  He was hypertensive.  The veteran felt that his CVA 
was work-related.  He described stress from his job of having 
to adjust stirrups all day.  He also described a descent of 
8,000 feet in elevation too rapidly, on mules.  He denied 
treatment for hypertension prior to the CVA.  Blood pressure 
was 160/105.  He was measured at 5 feet, 7 1/2 inches tall 
and weighed 230 pounds.  He was described as obviously 
overweight, with a protuberant abdomen.  It was clarified 
that he had been on antihypertensive medication when seen in 
the emergency room for the CVA in June 1992.  The discharge 
diagnosis in June 1992 had been transient ischemic attack 
plus hypertension.  Testing had not revealed any evidence of 
an acute cerebral infarction.  

The physician did not believe that the veteran's work 
exposure caused a stroke.  It was noted that long-standing 
exposure to marked elevations in altitude could produce a 
clinical picture of polycythemia which could give rise to an 
increased tendency towards stroke.  Based on laboratory 
tests, there was no reason to believe that the veteran was 
suffering from polycythemia or significant blood 
vessel/vascular changes related to his work exposure.  
Hypertension, which he had, was identified as the greatest 
risk factor for stroke.  The opinion was expressed that his 
obesity and especially his hypertension were responsible for 
the development of his stroke, and not his work exposure.  
Diagnostically, he probably had had a minor vascular 
accident, possibly related to an embolic phenomenon arising 
from an ulcerating plaque in his neck.  

The May 1995 report also contained a deposition, dated in 
August 1993, from the veteran regarding his work history.  
The veteran reported that he last worked in June 1992.  He 
worked at Yosemite from 1981 until 1982, with a period of 
interruption.  The 1992 season with Yosemite was his second 
season.  He also described a job where he transported cattle 
in a truck; he owned a ranch.  He raised cows on a ranch for 
29 years, with his cows nursing other calves.  He indicated 
that he was planning to return to work in any other capacity 
because he tended to get dizzy.    

The veteran's request to reopen his claim for an increased 
rating and TDIU benefits was received by the RO in January 
1996.  The veteran indicated past work experience as a cowboy 
and guide/packer at Yosemite National Park.  

A letter dated in January 1996 from a private doctor 
indicates that the veteran was 100 percent disabled.  CVA and 
thrombophlebitis were noted.  

On a VA examination in March 1996, the examiner noted that 
the complete claims file and other available information 
indicated that the veteran had suddenly developed left-sided 
paresis while working in a national park.  The veteran 
complained of swelling of the left leg since the service 
accident.  Standing aggravated the swelling, but when in a 
supine position, the swelling improved.  The examiner noted 
that the veteran was able to walk with a slight limp of the 
left lower extremity.  There were large varicose veins in the 
lower extremities, but no definite edema.  There was no 
tenderness in the lower extremities.  The pertinent diagnoses 
were history of traumatic thrombophlebitis of the left lower 
extremity and varicose veins.  

The veteran had a personal hearing before a hearing officer 
at the RO in December 1996.  His daughter was also present 
and testified.  The veteran testified that his left leg had 
swelling about 4 inches larger than the right.  Hearing 
transcript (T.), 2.  The swelling occurred just by getting 
out of bed or going to the bathroom.  Even when supine, the 
veteran related that the left leg was larger than the right.  
T. 2.  The veteran described that he also had "blue blood" 
veins, but that these did not break open.  T. 3.  He observed 
that the color of the left leg was reddish blue compared to 
the right.  The swelling was restricted to the lower leg, 
below the knee, and he needed to have a larger shoe size for 
the left foot because of swelling.  T. 3.  The veteran stated 
that the leg is painful, and he has a rash or scaling on the 
leg that flaked off, and this occurred about 3-4 times per 
year.  T. 4.  The veteran also testified that he wore special 
stockings on the left leg since service discharge.  T. 4-5.  
The veteran stated that he is no longer able to perform his 
past types of employment.  T. 6-7.  He completed the 3rd 
grade of high school.  T. 8.  The veteran was unable to go up 
or down a flight of stairs because of leg swelling.  T. 9-10.  

In June 1997, the veteran's non-VA osteopath reported that 
the veteran was totally disabled due to an ischemic attack.

The veteran was afforded a VA examination for rating purposes 
in November 1998 in order to determine the nature and extent 
of severity of his thrombophlebitis of the left leg.  The 
examiner noted that the veteran's claims file had been 
reviewed prior to the examination.  It was noted by history 
that the veteran never had stasis ulcers or dermatitis of 
either lower extremity.  The veteran complained of constant 
daily swelling of the left leg and pain.  He reported that he 
must elevate his leg each night in order to reduce swelling, 
and that the swelling never completely resolved.  He 
ambulated, with pain, with a cane.  He stated that he used 
support stockings which provided some relief.  

Physical examination revealed no cyanosis.  The lower 
extremities had superficial varicosities, somewhat worse on 
the left.  Measurement of the calves 10 centimeters (cm) 
below the tibial plateau measured exactly 42 cm for each leg.  
There was no palpable edema or stasis dermatitis of either 
extremity.  There was bluish discoloration of both lower 
extremities, somewhat more enhanced on the left ankle due to 
the high number of superficial varicose veins.  The diagnoses 
were deep venous thrombosis of the left lower extremity 
without complications of pulmonary embolism; hypertension; 
obesity; history of transient ischemic attack; and 
hyperlipidemia. 

The examiner commented that the veteran's post phlebitic 
syndrome appeared to be subjectively indicative of persistent 
edema, incompletely relieved by elevation of the extremity.  
By examination, calf measurements were exactly the same to 
both extremities even though the veteran was upright, and 
there had been dependent blood flow for many hours preceding 
the examination.  The examiner's opinion was that sparse hair 
growth of the left lower extremity and left foot coolness 
were indicative of arterial insufficiency versus venous 
complications of thrombophlebitis.  The examiner noted that 
the veteran did have superficial veins which were probably 
not the cause of his stated complaints.  The examiner 
recommended a vascular specialist to be able to differentiate 
between arterial and venous origins of the veteran's 
complaints in order to recommend a therapy for each.  

In March 1999, the veteran was afforded an examination by a 
vascular specialist in order to address the preceding 
examiner's recommendation.  The specialist noted that the 
claims file was available for review.  The veteran reported 
that he was disabled because of his painful left leg and his 
previous TIA.  Since his service injury, the veteran stated 
that he was partially disabled because of persistent pain, 
swelling and "coldness" of the left leg.  The left leg was 
reportedly responsive to elevation after being upright.  

On examination, there were general obvious varicosities of 
the left leg, greater than right, with coolness of the left 
foot, compared to the right.  Venous Doppler testing 
confirmed deep venous incompetence with free reflux of blood 
into the deep system on provative testing.  The assessment 
was that the veteran's arterial testing demonstrated that the 
altered skin temperature of the left leg was not of arterial 
occlusive disease origin, and the most likely etiology based 
on his history is the associated venous incompetence 
involving the left leg deep and superficial systems.  His 
complaints were consistent with a chronic condition resulting 
from his service-connected disability for thrombophlebitis.    

In April 1999, the veteran submitted copies of medical texts 
regarding thrombosis.  He asked to have the information 
considered with regard to his pending claim.  

A statement dated in June 1999 from the veteran's private 
doctor indicates that the veteran had a CVA in June 1992 and 
he has been permanently disable since then.  The doctor noted 
that the veteran also had discomfort in his left leg, but he 
did not meet all the criteria of [DC] 7121 for 100 percent 
rating from post-phlebitic syndrome.  It was pointed out that 
the CVA caused significant weakness in the left side of the 
veteran's body that caused him to be 100 percent permanently 
disabled.  The doctor further explained that the veteran was 
unable to work as a common laborer due to left sided muscular 
weakness, pain and swelling in the left leg, numbness in his 
left leg, pain and weakness in his left arm and hand, 
shortness of breath, memory loss, mental confusion, frequent 
headaches and vertigo.  


Criteria

Under the applicable criteria, evaluations of a disability 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

With respect to the veteran's thrombophlebitis, the Board 
notes that by regulatory amendment effective January 12, 
1998, substantive changes were made to the respective 
schedular criteria for evaluating cardiovascular system 
diseases, including thrombophlebitis.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

The veteran's thrombophlebitis is currently evaluated as 
30 percent disabling, a percentage existing only under 
Diagnostic Code 7121 prior to the 1998 amendment.  See 38 
C.F.R. § 4.104, Diagnostic Code 7121 (effective prior to 
January 12, 1998).  Diagnostic Code 7121 formerly provided 
that where there is persistent swelling of leg or thigh, 
increased with standing or walking one or two hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis or persistent swelling of arm or forearm, 
increased in the dependent position; or moderate 
discoloration, pigmentation or cyanosis, a 30 percent 
evaluation is warranted.  Where there is persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration, a 
60 percent evaluation is warranted.  Where there is 
obliteration of deep return circulation, including traumatic 
conditions, or massive board-like swelling, with severe and 
constant pain at rest, a 100 percent evaluation is warranted.  
Id.  

Under the newly revised criteria of Diagnostic Code 7121, a 
20 percent evaluation is warranted with evidence of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  When the disability is manifested by persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, a 40 percent evaluation is for 
application.  Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration 
warrants a 60 percent rating and massive board-like edema 
with constant pain at rest warrants a 100 percent rating.  38 
C.F.R. § 4.104, Diagnostic Code 7121 (1999).  

A longitudinal review of the record shows that the veteran's 
varicose veins of the left leg are also service-connected.  
Therefore, consideration of DC 7120 is appropriate.  

Pursuant to Diagnostic Code 7120, prior to January 12, 1998, 
a 0 percent rating is assigned when the varicose veins are 
mild or without symptoms.  A 10 percent evaluation is 
provided for moderate unilateral impairment involving 
varicosities of the superficial veins below the knee, with 
symptoms of pain or cramping on exertion; a 20 percent rating 
contemplates moderately severe impairment resulting from 
unilateral involvement of superficial veins above and below 
the knee with varicosities of the long saphenous vein ranging 
in size from one to two centimeters in diameter, and with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation.  The next higher rating for 
unilateral varicose veins is 40 percent, which requires 
evidence of severe impairment resulting from superficial 
veins above and below the knee with involvement of the long 
saphenous vein ranging over two centimeters in diameter, 
marked distortion and sacculation, with edema and episodes of 
ulceration, and no involvement of the deep circulation.  38 
C.F.R. § 4.104.

Under the criteria that came into effect on January 12, 1998, 
a 0 percent rating is assigned for varicose veins that are 
asymptomatic palpable or visible.  A 10 percent rating is 
warranted when varicose veins are productive of intermittent 
edema of the extremity or with aching and fatigue in the leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 40 
percent rating is assigned when there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema. 38 C.F.R. § 
4.104, DC 7120.  Rhodan v. West, 12 Vet. App. 55 (1998) (the 
regulations revising the rating criteria cannot be applied 
prior to their effective date). 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19. 

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  Entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability on his ability to keep 
and maintain substantially gainful work, without regard to 
advancing age.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  In evaluating whether the veteran's 
service-connected disability precludes substantially gainful 
employment, the Board notes that the Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332.  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356. 358 (1991).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107; that is, he has 
presented a claim which is plausible based on all the 
evidence.  The Board is also satisfied that all relevant and 
available facts have been properly developed.  During the 
course of the appeal, the veteran was provided several VA 
specialist examinations that were to identify the nature and 
extent of the service-connected disability.  The veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.




Thrombophlebitis

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

For a higher rating to 60 percent under the old criteria in 
effect prior to January 12, 1998, persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation, with pigmentation cyanosis, eczema or ulceration 
must be demonstrated.  

At his personal hearing in December 1996, the veteran 
testified as to constant swelling, a reddish-blue color in 
the left leg, scaling or flaking of the skin of the leg, and 
incomplete subsidence of swelling.  As to the probative value 
of this evidence, the Board notes that the veteran is 
competent to testify as to his observable symptoms, but where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  That is, only a medical professional 
would be competent to identify whether the veteran has 
pigmentation cyanosis, eczema or ulceration as related to the 
service-connected disability.  The evidence does not reflect 
that the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent. 

A review of the medical evidence does not show that the 
criteria for a higher rating under the old DC 7121 have been 
met.  Specifically, cyanosis has not been shown (November 
1998 VA examination) nor is eczema or ulceration described by 
any examiner during the pendency of the appeal.  Further, the 
examiner observed in November 1998 that the veteran's calves 
measured equally, despite there having been dependent blood 
flow for many hours preceding the examination.  The examiner 
described no palpable edema.  The absence of definite edema 
was also noted on examination in March 1996.  

The Board places more weight on the medical findings than on 
the veteran's testimony regarding the effects of the 
thrombophlebitis since the criteria are such that medical 
expertise is requisite to identify the pertinent 
manifestations.  In view of the medical data, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased rating under DC 7121, prior to January 12, 
1998.  

Under the newly revised criteria of Diagnostic Code 7121, a 
40 percent evaluation is warranted when the disability is 
manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  As 
discussed above, the thrombophlebitis is not shown to be 
manifested by stasis pigmentation or eczema or ulceration.  
No medical examiner has noted stasis pigmentation.  
Consequently, a higher rating under the new criteria is also 
not warranted.  

A review of the claims file shows that service connection has 
also been recognized for varicose veins of the left leg.  
Thus, the Board may consider whether a higher rating is 
warranted under DC 7120 for varicose veins.  

With regard to DC 7120 and 7121, the Board notes that the 
provisions of 38 C.F.R. § 4.14 (1999) preclude the assignment 
of separate ratings for the same manifestations under 
different diagnoses.  The critical element is that none of 
the symptomatology for any of the conditions is duplicative 
or overlapping with symptomatology of the other conditions. 
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation. Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  

Even considering the criteria under DC 7120 in effect before 
and after January 12, 1998, the Board does not find that an 
increased rating is warranted.  Rather, under either set of 
criteria, it appears that a noncompensable rating is 
appropriate.  On VA examination in March 1996, there were 
large varicose veins noted, but no definite edema or other 
associated symptoms.  Additionally, subsequent examinations 
described superficial veins which were probably not the cause 
of his complaints (November 1998).  The 1999 examiner also 
attributed the veteran's complaints to thrombophlebitis, not 
varicose veins.  Thus, the medical evidence does not indicate 
that the varicose veins are more than mild or with no 
symptoms that warrants a 
0 percent rating under the old criteria or that the visible 
varicose veins are palpable, asymptomatic that warrants a 0 
percent under the new criteria.  

The veteran also submitted copies of medical texts on the 
topic of thrombosis.  These materials are of low probative 
value since they do not relate to the current severity of the 
veteran's own service-connected disability.  A review of the 
text submitted fails to show that such medical treatise 
information "standing alone, discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  See Wallin v. West, 11 Vet. App, 509, 514 
(1998).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating.   

TDIU

The veteran's only service-connected disability is 
thrombophlebitis of the left leg, rated as 30 percent 
disabling.  In this case, the competent, credible and 
probative evidence must be at least in equipoise as to 
whether the service-connected disability renders him 
unemployable, without consideration of his age or nonservice-
connected disabilities.  

In connection with the above the Board has also considered 
the veteran's testimony, which it finds credible.  The 
evidence shows that the veteran last worked in about 1992 as 
a guide at a park when he had a CVA, a disorder for which 
service connection is not in effect.  Prior work experience 
included self-employment as a farmer/rancher.  The veteran 
testified that his educational level was to the 3rd year of 
high school.  

It is not disputed that the veteran's service-connected 
disability would have an effect on his ability to work.  
However, the service-connected disability has not been shown 
by probative and credible evidence to prevent him from 
gainful employment in and of itself.  That is, the record 
contains no medical determination that the veteran is 
unemployable due solely to his service-connected 
thrombophlebitis.  A review of medical reports indicates that 
the veteran is considered unable to work as determined by 
medical specialists.  Nevertheless, the medical evidence 
relates the unemployability to CVA, as in the June 1997 and 
then the June 1999 doctor's statements.  When the veteran's 
doctor, in June 1999, addressed the thrombophlebitis, his 
opinion was that 100 percent disability did not result from 
it.  No other medical statement supports the veteran's 
contention that it is his service-connected disability alone 
that renders him unable to work.  Since the veteran's 
testimony and contentions regarding the effects of his 
ability to work are outweighed by the medical evidence, the 
preponderance of the evidence is against the claim for a 
TDIU.  

In the May 1997 supplemental statement of the case, the RO 
noted that the schedular requirements under 38 C.F.R. § 4.16 
were not met since the veteran had only one service-connected 
disability, rated 30 percent.  In this case, the veteran was 
provided with the text of the criteria for an extraschedular 
rating.  In the unusual case where the schedular evaluations 
are found to be inadequate, an extraschedular evaluation may 
be assigned commensurate with impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The RO 
declined to refer the claim to the Director of the 
Compensation and Pension Service for extraschedular 
consideration.  

With respect to a TDIU on an extraschedular basis, the Board 
observes that in light of Floyd v. Brown, 9 Vet. App. 88 
(1996), the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  See also Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the Board concurs that the veteran's 
thrombophlebitis of the left leg is neither unusual nor 
exceptional.  The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment. 

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for a 
TDIU.  


ORDER

Entitlement to an increased rating for thrombophlebitis of 
the left leg is denied.  

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability is 
denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



